Citation Nr: 0632493	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for anxiety reaction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction is not 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  

2.  The veteran's anxiety reaction does not require 
continuous medication for its control.


CONCLUSION OF LAW

The criteria for a compensable disability rating for anxiety 
reaction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision on his claim.  
Although this notice was deficient in that it failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in a September 
2005 letter.  This letter advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was readjudicated in June 2006 after affording him with an 
opportunity to respond to the September 2005 letter.  Thus 
the Board finds that the late timing of the notice of the 
fourth Pelegrini II element is nonprejudicial error as the 
veteran has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the veteran was not provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
that an effective date for the award of benefits will be 
assigned if a compensable rating is awarded.  However, given 
the denial of the veteran's claim, any question as to an 
effective date is moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on this element of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from May 
2004 through May 2005.  The veteran provided releases for 
private treatment records, which were obtained by VA.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in September 
2002 and April 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's anxiety reaction since he was last 
examined.  The veteran has not reported receiving any recent 
treatment, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9400.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2006).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

A 10 percent disability rating requires a showing of:

Occupation and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating requires a showing 
of:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130 (2006).

The medical records show Global Assessment of Functioning 
(GAF) scores of 70 over the past few years.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships..  See DSM-IV at 44-47.  

The veteran underwent two VA examinations in September 2002 
and April 2006 related to his service-connected anxiety 
reaction.  At both examinations, the veteran reported 
receiving no treatment for anxiety or any other psychiatric 
disorder since service.  He reported working for the U.S. 
Postal Service for 30 plus years and obtaining an education 
level of Masters of Science in industrial technology.  He 
also reported that he has been married twice to the same 
women and has two grown children with her, and his 
relationship with his family is satisfactory and he feels 
warm toward them.  He also reported being very active in his 
church, going three to four times a week.  

At the April 2006 examination, the veteran also reported 
having increased anxiety at work in December 2002 and 
receiving a release from work until he retired in May 2003.  
He stated that he retired due to multiple stressors including 
a suspension from work for hitting a mailbox, increased 
stress on the job, and difficulties adjusting to his diabetes 
and the fatigue resulting therefrom.  At the time of the 
examination, however, the veteran denied significant symptoms 
of current depression.  He denied appetite loss, difficulties 
with energy levels except those related to his diabetes, and 
difficulties concentrating.  He did report some sleep 
disturbance for the past two to three years in that he sleeps 
less hours a night than he used to.  He denied significant 
mood disturbance including depression and irritability.  He 
reported not taking any psychotropic medications or attending 
any individual or group therapy since his discharge from 
service.  

The mental status examination at the September 2002 
examination revealed a pleasant looking, cleanly dressed man 
with a nicely kept and combed white mustache.  He was very 
cooperative, respectful, and at the time of the examination, 
the examiner noted that he did not really see anything that 
would indicate currently any mental illness.  He was well 
oriented and had good contact with outside reality.  His 
mental functioning was found within acceptable normal limits.  
He was able to correctly explain some proverbs and do serial 
seven calculations, so the examiner stated that he did not 
see that the veteran had any psychotic mental content.  But 
the veteran described himself as an anxiety-ridden man.  The 
examiner stated that the veteran may be anxious, but actually 
he never had any treatment and has not looked for help 
throughout his life after discharge from a service hospital.  
The examiner stated that the psychotic break in service was 
probably an isolated episode.  Thus the examiner commented 
that he does not have any objection to granting the veteran a 
mild anxiety disorder diagnosis, but he added that that this 
does not interfere with his working ability since he has had 
the same job for many years and he has never looked for 
psychiatric help.  The diagnosis was mild anxiety condition, 
otherwise mental status examination currently is within 
acceptable normal limits.  The examiner assigned a GAF score 
of 70.  

At the April 2004 examination, the VA examiner actually found 
no diagnosis of a psychiatric disorder.  The mental status 
examination revealed the veteran had good personal hygiene, 
appeared alert and oriented in all spheres, and appeared to 
be generally cognitively intact and of average or better 
intellectual ability.  Eye contact was fair.  His speech was 
within normal limits.  He was generally cooperative in 
providing information.  He described his current mood as 
"pretty good" and his affect was broad and generally 
congruent with his reported mood.  He denied current suicidal 
and homicidal ideation or the presence of auditory or visual 
hallucinations.  His thought processes were linear and 
coherent without evidence that the veteran was responding to 
internal stimuli.  Insight and judgment appeared guarded.  

The examiner explained that the veteran appeared today in a 
similar capacity as his previously described status at the 
September 2002 examination.  Although the veteran was guarded 
in discussing the details about a recent arrest, he was 
otherwise relatively cooperative.  Also while he reported 
that he was placed off work in December 2002 for anxiety as 
noted by his primary care doctor, he denied that he was 
treated medically at that time for symptoms of anxiety or 
depression.  He denied any mental health services since his 
discharge from service in September 1968 or the use of any 
psychotropic medications.  While he did endorse some 
difficulties with reduced sleep, the veteran denied 
significant symptoms of anxiety and depression.  He also 
denied significant irritability and reported that his 
appetite is generally okay.  Although he did report little 
social support, he continues to enjoy going to church three 
to four times a week.  The examiner noted that the veteran's 
current limited social interaction with others appears 
consistent with previous descriptions of his behavior and 
does not appear to represent a significant change for this 
veteran.  The veteran did not report any unhappiness about 
his limited social interaction.  Finally, there is no 
significant history of occupational or academic impairment as 
the veteran retired after 31 years with the U.S. Postal 
Service and in 1990 completed a Masters of Science degree in 
Industrial Technology.  

Thus the examiner stated that the veteran's mental status is 
generally within normal limits and that his results or 
consistent with those of the previous examination in 
September 2002.  The results of the examination were 
described as not indicating significant mental illness at the 
current time.  The psychotic episode in service most likely 
was an isolated episode lasting several months, but the 
veteran has denied any significant psychiatric disturbance or 
treatment since that time other than some mild anxiety and 
work-related stress just before his retirement.  Thus the VA 
examiner assigned a GAF score of 70 for only mild symptoms.

The veteran's primary care physician's treatment records show 
no treatment for anxiety until December 13, 2002.  The 
December 13, 2002 treatment note indicates that veteran was 
seen with the chief complaint of wanting to discuss job 
stress.  He reported having had a motor vehicle accident on 
the job on December 4, 2002 and has had increased stress as a 
result.  He reported feeling anxious, depressed, not sleeping 
well and anorexia.  The treatment note indicates he was due 
to retire on December 31, 2002.  Examination revealed the 
veteran was oriented with normal judgment and insight but had 
a depressed mood.  The assessment was anxiety state and 
depression.  The treatment note indicates that these were new 
problems and situational.  The plan was to keep the veteran 
off work for two weeks.  There is no indication that 
medication was prescribed.  A December 18, 2002, treatment 
note indicates that the veteran continued to have anxiety and 
the paperwork was completed for his release from work due to 
anxiety.  

VA treatment records obtained for May 2004 through May 2005 
reveal the veteran had no treatment for any psychiatric 
disorder during that period.  Furthermore, they reveal that 
the veteran denied any history of psychiatric disorders.

Thus the Board finds that the preponderance of the evidence 
is against finding in favor of the veteran.  Both VA 
examiners indicated in their reports that the veteran does 
not really meet the criteria for any psychiatric diagnosis.  
The veteran himself reported having no significant symptoms 
of anxiety or depression since his separation from service.  
He also denied any psychiatric treatment by either the use of 
medication or by individual or group counseling.  The medical 
evidence shows the veteran had one episode of situational 
anxiety due to work-related stress in December 2002, and he 
was only released from work for two weeks.  He was not 
treated with any medications at that time.  By his own report 
at the April 2006 examination, his anxiety was caused by 
stress at work and in handling his diabetes.  Furthermore, 
the veteran reported at that time that his mood was good and 
he denied any significant symptoms of anxiety.  Thus the 
episode of anxiety in December 2002 was a temporary episode 
caused by the veteran's situation at work and with his 
health.  There is no evidence that the veteran has continued 
to have problems with anxiety or depression since his 
retirement.

Furthermore, there is no evidence of occupational or academic 
impairment as the veteran successfully completed 31 years of 
service to the U.S. Postal Service, only having that one 
incident just before retiring, and he completed a Masters of 
Science in Industrial Technology in 1990 without any reported 
difficulties caused by anxiety.  Although there is some 
indication that the veteran has little social contacts, he is 
fairly close with his family and is active at his church 
attending three to four times a week.  There is no indication 
that he is unhappy with his lack of social contact or that it 
is due to any symptoms of anxiety.

Thus the evidence fails to establish that the veteran's 
service-connected anxiety reaction is productive of 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress, or that his symptoms are controlled by 
continuous medication.  The veteran's claim for a 
compensable rating must, therefore, be denied.


ORDER

Entitlement to a compensable rating for anxiety reaction is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


